                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                CIVIL ACTION NO.: 1:16-CV-01044-CCE-LPA



DAVID CLARK, et al.,

                 Plaintiffs,
                                                   DEFENDANTS’ MOTION FOR
       v.                                            SUMMARY JUDGMENT
DUKE UNIVERSITY, et al.,

                 Defendants.



       Pursuant to Federal Rule of Civil Procedure 56, Defendants Duke University, the

Duke Investment Advisory Committee, Kyle Cavanaugh, Tim Walsh, James S. Roberts,

Rhonda Brandon, Steve Smith, Anders Hall, Richard Schmalbeck, Michael Lazar, Dr.

Nan Jokerst, Eric Koehrsen, and Jean Shields (collectively, “Defendants”), through their

undersigned counsel, respectfully move for summary judgment as to all of Plaintiffs’

claims. In support of this motion, Defendants submit the accompanying Memorandum of

Law in Support of Defendants’ Motion for Summary Judgment, the Declarations of Kyle

Cavanaugh, Katherine Ortiz, and Abbey M. Glenn, and the exhibits thereto.

       WHEREFORE, for the reasons set forth in the accompanying Memorandum,

Defendants respectfully request that the Court grant the motion and dismiss all claims,

and grant such other relief as the Court determines is just and appropriate.




     Case 1:16-cv-01044-CCE-LPA Document 138 Filed 11/16/18 Page 1 of 3
Dated: November 16, 2018        /s/ Jeremy P. Blumenfeld
                                Jeremy P. Blumenfeld
                                MORGAN, LEWIS & BOCKIUS LLP
                                1701 Market Street
                                Philadelphia, PA 19103-2921
                                Telephone: 215.963.5000
                                Facsimile: 215.963.5001
                                Email: jeremy.blumenfeld@morganlewis.com

                                Donald L. Havermann
                                Christopher A. Weals
                                Abbey M. Glenn
                                MORGAN, LEWIS & BOCKIUS LLP
                                1111 Pennsylvania Ave NW
                                Washington, DC 20004-2541
                                Telephone: 202.739.3000
                                Facsimile: 202.739.3001
                                Email: donald.havermann@morganlewis.com
                                Email: christopher.weals@morganlewis.com
                                Email: abbey.glenn@morganlewis.com

                                /s/ James P. Cooney III
                                James P. Cooney III
                                N.C. State Bar No.: 12140
                                WOMBLE BOND DICKINSON (US) LLP
                                One Wells Fargo Center, Suite 3500
                                301 South College Street
                                Charlotte, NC 28202
                                Telephone: 704.331.4900
                                Facsimile: 704.331.4955
                                Jim.Cooney@wbd-us.com

                                Brent F. Powell
                                N.C. State Bar No.: 41938
                                WOMBLE BOND DICKINSON (US) LLP
                                One West Fourth Street
                                Winston-Salem, NC 27101
                                Telephone: 336.721.3600
                                Facsimile: 336.721.3660
                                Brent.Powell@wbd-us.com




                                    2
    Case 1:16-cv-01044-CCE-LPA Document 138 Filed 11/16/18 Page 2 of 3
                              CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2018, I electronically filed the foregoing

Motion for Summary Judgment with the Clerk of Court using the CM/ECF system which

will send notification of such filing and effectuate service to all counsel of record in this

matter, including:

Jerome J. Schlichter                                 David B. Puryear, Jr.
Michael A. Wolff                                     PURYEAR AND LINGLE, PLLC
Troy A. Doles                                        5501-E Adams Farm Lane
Heather Lea                                          Greensboro, NC 27407
Sean E. Soyars                                       (336) 218-0227
Kurt C. Struckhoff                                   puryear@puryearandlingle.com
SCHLICHTER, BOGARD & DENTON,
LLP                                                  Local Counsel for Plaintiffs
100 South Fourth Street, Suite 1200
St. Louis, MO 63102
Phone: (314) 621-6115
Fax: (314) 621-5934
jschlichter@uselaws.com
mwolff@uselaws.com
tdoles@uselaws.com
hlea@uselaws.com
ssoyars@uselaws.com
kstruckhoff@uselaws.com

Lead Counsel for Plaintiffs


                                          /s/ Jeremy P. Blumenfeld
                                          Jeremy P. Blumenfeld
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103-2921
                                          Telephone: 215.963.5000
                                          Facsimile: 215.963.5001
                                          Email: jeremy.blumenfeld@morganlewis.com




     Case 1:16-cv-01044-CCE-LPA Document 138 Filed 11/16/18 Page 3 of 3
